Title: To George Washington from Major Daniel Burchardt, 20 March 1779
From: Burchardt, Daniel
To: Washington, George


Sir
Minisink [N.Y.] March 20th 1779
Received your Excellancy, letter dated 26 Ult.; concerning, the Cathridges, that was furnished, the German, Battalion, I left, the Regiment, at Fish Kills, Colo. Weltner, was the, Commanding Officer—several times, large party’s, where Detached, up the North River, in collecting Farage for the Use, of the Army, in Exceeding bad Weather, which was, the Ocasion, of a Quantity, of Cathridges being, Destroyed, a party, was sent, to mend the, Road, in Connecticut State, there Arms, Ammunition where, in the Waggon, which Occasioned, a Number to be lost, in Escorting, the Convention Troops, a Quantity, where Damaged, not fit for use, two Boxes of Damaged, Cathridges, where Deposited, in the Waggon, which did not follow, in Eight Days, after our Marching—through the, neglect of the Guard, where lost, I called on the, Officers conce[r]ning, the Firring, of the Cathridges, at Easton, on New Year Eave, theey blame, Capt. Rice—am, Exceeding Unhappy, to Inform your Excellancy, of any Delinquency, in Any, Officar Under my Command, when I cam, to the Regiment they had, but a few Cathridges, I Applyed to the Board of War, for a Supply, they granted it. I am Your Excellancy Most Obedient Humble Servt
Daniel Burchardt
